DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/29/2022.
Status of Rejections
The rejection(s) of claim(s) 3 is/are obviated by applicant’s cancellation. 
All other previous rejections are maintained.
Claims 1-2 and 4-7 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (WO 2016/039999 A1), hereinafter Matthews, in view of Debe et al. (U.S. Patent No. 5,879,828), hereinafter Debe.
Regarding claim 1, Matthews teaches an electrolyzer (“electrochemical device”) for electrochemical utilization of carbon dioxide (see e.g. Paragraph 0020, line 1), comprising an electrolysis cell defining an anode space and a cathode space, an anode in the anode space, a cathode in the cathode space (“membrane electrode assembly” comprising an anode and cathode separated into “cathode portion” and “anode portion” by separator membrane; see e.g. Paragraph 0020, lines 2-3 and Paragraph 0021, lines 4-5); wherein the cathode comprises at least one of silver and copper (see e.g. Paragraph 0042) as well as tin (Sn), lead (Pb) and indium (In) (see e.g. Paragraph 0039, lines 1-3); a first cation-permeable membrane between the anode space and the cathode space (“polymeric cation exchange membrane layer”; see e.g. Paragraph 0051, lines 4-5), wherein the anode is disposed in direct physical contact with the first cation-permeable membrane (see e.g. Fig. 1, PFSA layer 14 comprising the cation-exchange membrane layer is in direct contact with the iridium layer 15 which contacts the titanium gas diffusion layer 16, the catalyst coated gas diffusion layer comprising the anode; Paragraph 0038, lines 3-4, and Paragraph 0104, lines 3-4), and an anion-selective polymer physically separating the cathode from the first cation-permeable membrane (“polymeric anion exchange membrane layer”, which is between the cathode and the polymeric cation exchange membrane layer; see e.g. Paragraph 0051, lines 2-5), wherein the cathode is provided on a first surface of the anion-selective polymer opposite a second surface of the anion-selective polymer in contact with the first cation permeable membrane (see e.g. Paragraph 0051, lines 2-5, the cathode is on one side of the anion exchange membrane layer, and the cation-exchange membrane layer is on the other side). 
Matthews does not explicitly teach the cathode comprising discrete particles in direct contact with a first surface of the anion-selective polymer, but does teach the cathode comprising catalytically active particles (see e.g. Paragraph 0039 and Paragraph 0040, lines 1-2).
Debe teaches a membrane electrode assembly comprising an ion conducting membrane and one or more electrode layers (see e.g. Abstract), wherein the electrode layers are in the form of a dense distribution of discrete catalyst particles partially encapsulated in, and thereby in direct contact with, the outer most surface of the ICM (see e.g. Col. 6, lines 22-24). This structure increases the utilization of the catalyst (see e.g. Col. 14, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Matthews to comprise discrete catalyst particles partially encapsulated in, and in direct contact with, the outermost surface of the anion exchange layer of the membrane as taught by Debe to increase utilization of the catalyst.
Regarding claim 4, Matthews in view of Debe teaches the cathode comprising a gas diffusion electrode (see e.g. Matthews Paragraph 0038, lines 1-3).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Debe, as applied to claim 1 above, and further in view of Chikashige et al. (U.S. 2015/0171453), hereinafter Chikashige.
Regarding claim 2, Matthews in view of Debe teaches all the elements of the electrolyzer of claim 1 as stated above. Matthews in view of Debe does not teach the anion-selective polymer covering a surface area of the first cation-permeable membrane within a range from 20% to 85%. Matthews does however teach that the anion exchange membrane may comprise a porous support imbibed with the anion exchange polymer (see e.g. Matthews Paragraph 0033, lines 4-7).
Chikashige teaches an anion-exchange membrane formed of a porous structure filled with an anion exchange polymer (see e.g. Paragraph 0092, lines 4-7), the porous support having a void of preferably 30% to 80% (see e.g. Paragraph 0096, lines 6-10), corresponding to a covering surface area of 20-70%, falling within the claimed range of the present invention. This porosity ensures small membrane resistance and high mechanical strength of the resultant anion exchange membrane (see e.g. Paragraph 0096, lines 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anion exchange layer formed by a porous support imbibed with anion exchange polymer taught by Matthews in view of Debe to utilize the porosity of 30-80%, equivalent to a covering surface area of 20-70%, as taught by Chikashige in order to enhance the strength of the anion exchange layer while maintaining low electrical resistance.
Matthews further teaches that the ion exchange membrane may be nonporous or porous (see e.g. Matthews Paragraphs 0027-0028), as well as the anion exchange membrane layer and cation exchange layer being distinct layers in a bipolar membrane (see e.g. Matthews Paragraph 0035, lines 1-3). In combination with the teaching of Chikashige for the porosity of the anion exchange layer, the configuration of the bipolar membrane would be limited to either both layers being porous or only the anion exchange layer being porous, while the cation exchange layer is nonporous, resulting in the anion exchange polymer layer covering 20-70% of the adjacent cation exchange polymer layer.
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyzer of Matthews in view of Debe and Chikashige to comprise the anion exchange layer being porous while the cation exchange layer is nonporous, resulting in the anion exchange polymer covering a 20-70% area of the cation exchange polymer layer, as one of two configurations of the bipolar membrane with a reasonable expectation of success.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Gilliam et al. (U.S. Patent No. 8,357,270), hereinafter Gilliam, Nagasawa et al. (AIChE J., 55 (2009), 3286-3293), hereinafter Nagasawa, and Debe.
Regarding claim 5, Matthews teaches a method of operating an electrolyzer for electrochemical utilization of carbon dioxide (see e.g. Paragraph 0054, lines 1-3), comprising decomposing carbon dioxide at a cathode disposed in a cathode space of an electrolysis cell (see e.g. Paragraph 0013, lines 7-9); transporting hydrogen ions from an anode disposed in an anode space of the electrolysis cell (H+ generated at the anode is transported to cathode through electrolyte material; see e.g. Paragraph 0020, lines 12-13) through a first cation-permeable membrane disposed between the anode space and the cathode space (“polymeric cation exchange membrane layer”; see e.g. Paragraph 0051, lines 4-5); wherein the anode is disposed in direct physical contact with the first cation-permeable membrane (see e.g. Fig. 1, PFSA layer 14 comprising the cation-exchange membrane layer is in direct contact with the iridium layer 15 which contacts the titanium gas diffusion layer 16, the catalyst coated gas diffusion layer comprising the anode; Paragraph 0038, lines 3-4, and Paragraph 0104, lines 3-4); and wherein an anion-selective polymer physically separates the cathode from the first cation-permeable membrane (“polymeric anion exchange membrane layer”, which is between the cathode and the polymeric cation exchange membrane layer; see e.g. Paragraph 0051, lines 2-5); wherein the cathode is provided on a first surface of the anion-selective polymer opposite a second surface of the anion-selective polymer in contact with the first cation-permeable membrane (see e.g. Paragraph 0051, lines 2-5, the cathode is on one side of the anion exchange membrane layer, and the cation-exchange membrane layer is on the other side); and wherein the cathode comprises at least one of silver and copper (see e.g. Paragraph 0042) as well as tin (Sn), lead (Pb) and indium (In) (see e.g. Paragraph 0039, lines 1-3). 
Matthews does not explicitly teach forming at least one of carbonate and hydrogencarbonate from unconverted carbon dioxide and hydroxide ions at the cathode, but does teach that hydroxide (OH-) ions may travel to cathode to reduce carbon dioxide (see e.g. Paragraph 0020, lines 12-14) as well as that carbon dioxide can be hydrated to form carbonate and hydrogencarbonate (“bicarbonate”) (see e.g. Paragraph 0046, lines 4-7).
Gilliam teaches a method for electrochemical utilization of carbon dioxide (see e.g. Col. 1, lines 50-53), comprising formation of carbonate and bicarbonate at a cathode via consumption of carbon dioxide and hydroxide ions (see e.g. Col. 4, lines 46-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating an electrolyzer taught by Matthew with the generation of hydrogen carbonate and carbonate at the cathode taught by Gilliam in order to provide additional forms of carbon dioxide that may be reduced to produce the desired products.
Matthews in view of Gilliam does not explicitly teach reacting the hydrogen ions and the carbonate or hydrogencarbonate to produce carbon dioxide and water in a contact region of the layer of anion-selective polymer and the first cation-permeable membrane and releasing the carbon dioxide through flow channels and/or pores in the layer. Matthews does however teach that the hydrogen ions may pass through the electrolyte and participate in the reduction of carbon dioxide to produce water (see e.g. Matthews Paragraph 0020, lines 12-14) as well as that the reduction of hydrated forms (i.e. bicarbonate and carbonate) may occur (see e.g. Matthews Paragraph 0025, lines 4-5). Matthews further teaches that the ion exchange resin may be porous, containing open passages large enough to allow some solvated ions to pass through (see e.g. Matthews Paragraph 0028, lines 1-4). 
Nagasawa teaches that when protons (H+) are provided in a solution containing carbonate or bicarbonate, carbon dioxide and water are produced, according to the reactions below (see e.g. Page 2, Col. 1 lines 17-20).

    PNG
    media_image1.png
    128
    261
    media_image1.png
    Greyscale

Matthews additionally shows carbon dioxide and water in Fig. 1 as being released through the exit channel of a flow field layer (13) on the cathode side of the electrochemical device. This carbon dioxide includes that resulting from the reaction evidenced by Nagasawa which must therefore escape through the passages in the anion exchange resin taught by Matthews, in addition to any remaining unreacted carbon dioxide.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in the method of operating an electrolyzer taught by Matthews in view of Gilliam, the hydrogen ions would react with hydrated carbon dioxide (i.e. bicarbonate and carbonate) as they interfaced to produce carbon dioxide and water as taught by Nagasawa and the carbon dioxide would be released through the passages in the anion exchange layer taught by Matthews. 
Matthews in view of Gilliam and Nagasawa does not explicitly teach the cathode comprising discrete particles in direct contact with a first surface of the anion-selective polymer, but does teach the cathode comprising catalytically active particles (see e.g. Matthews Paragraph 0039 and Paragraph 0040, lines 1-2)
Debe teaches a membrane electrode assembly comprising an ion conducting membrane and one or more electrode layers (see e.g. Abstract), wherein the electrode layers are in the form of a dense distribution of discrete catalyst particles partially encapsulated in, and thereby in direct contact with, the outer most surface of the ICM (see e.g. Col. 6, lines 22-24). This structure increases the utilization of the catalyst (see e.g. Col. 14, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode of Matthews in view of Gilliam and Nagasawa to comprise discrete catalyst particles partially encapsulated in, and in direct contact with, the outermost surface of the anion exchange layer of the membrane as taught by Debe to increase utilization of the catalyst.
Regarding claim 7, Matthews in view of Gilliam, Nagasawa and Debe teaches all the elements of the method of claim 5 as stated above. Matthews further teaches producing carbon monoxide (CO), ethylene (C2H4), and formic acid (H2CO2) (see e.g. Matthews Paragraph 0049, lines 1-3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Gilliam, Nagasawa and Debe, as applied to claim 5 above, in further view of Kaczur et al. (U.S. 2013/0105304), hereinafter Kaczur, as evidenced by Van London-Phoenix Co. (“Conductivity Guide”, 2004).
Regarding claim 6, Matthews in view of Gilliam, Nagasawa and Debe teaches all the elements of the method of claim 5 as stated above. Matthews teaches the electrolyzer being operated with water (see e.g. Matthews Paragraph 0020, lines 10-12), but does not teach the water being specifically pure water, which is defined as water having a less than 1 mS/cm conductivity on Page 10, lines 12-13, of the instant specification.
Kaczur teaches a method for electrochemical conversion of carbon dioxide to produce formic acid using an electrochemical cell (Abstract). This method may include operating the electrochemical cell with pure (“deionized”) water (see e.g. Fig. 3, Paragraph 0049, lines 1-4). Deionized water has a conductivity 0.1-10 µS/cm (0.0001-0.01 mS/cm), as evidenced by Table 3 of “Conductivity Guide” by Van London-Phoenix Co., and therefore meets the instant definition of pure water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of operating an electrolyzer taught by Matthews in view of Gilliam, Nagasawa and Debe to include the operation with deionized, i.e. pure water as evidenced by Van London-Phoenix Co., taught by Kaczur as a suitable operation parameter to produce the desired product of formic acid.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
On page 6, Applicant argues that one would not combine the discrete catalyst particles of Debe with the structures of Matthews because the particles of Debe are platinum crystallites. This is not considered persuasive. Though Debe presents platinum as an example of a catalyst, it is not necessarily limited only to platinum (see e.g. Debe Col. 21, lines 26-30 and 46-48).  The inventive feature of Debe which was combined with Matthews was the electrode being in the form of discrete catalyst particles partially encapsulated in the membrane of an MEA (see e.g. Debe Col. 6, lines 22-24) in order to increase utilization of the catalyst (see e.g. Debe Col. 14, lines 35-37). As the focus and benefit of Debe is based on the form of the catalytic electrode rather than the material, it is combinable with Matthews to achieve said increased utilization for the catalytic materials taught by Matthews.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795